Citation Nr: 1213004	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-11 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral tarsal tunnel syndrome originally claimed as nerve damage, to include as secondary to service-connected plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1972 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  In that rating decision, the RO denied the benefits sought on appeal.   

The Veteran testified before the undersigned Acting Veterans Law Judge in December 2008.  A transcript of the hearing is of record.   

In November 2009, the Board remanded the matter to the RO via the Appeals Management Center (AMC) for additional development, to include obtaining outstanding records of pertinent treatment and providing the Veteran with a new VA examination.  Since the record reflects that the requested development has been preformed, no further action is required for compliance the Board's November 2009 remand directives.  See Stegal v. West, 11 Vet. App. 268 (1998).

Since the matter has returned to the Board, the Veteran submitted additional evidence directly to the Board accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran's subjective complaints of burning and tingling sensation in his feet are likely symptoms of his service-connected pes planus with plantar fasciitis and thus, have been attributed to a known clinical diagnosis for which he is already receiving disability benefits.
 
2.  There is no competent medical evidence that shows the Veteran has a separate neurologic disorder involving his feet that had an onset during his period of service or that is otherwise related to his service, to include as secondary to his service-connected pes planus with plantar fasciitis


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral tarsal tunnel syndrome, originally claimed as nerve damage, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in May 2007 that addressed the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim on a direct basis, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In a December 2009 letter, VA notified the Veteran of the requirements to substantiate a claim for service connection on a secondary theory.  In both letters, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the December 2009 notice letter was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice letters fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and after this notice was provided the case was readjudicated in December 2010, and a SSOC was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537  (2006) (a (SSOC) that complies with all applicable due process and notification requirements constitutes a readjudication decision). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  Pursuant to the Board's November 2009 remand directives, the Veteran was afforded a new VA examination in conjunction with his claims for service connection.  The examiner reviewed the medical evidence of record, including the Veteran's service treatment records and the findings from the previous May 2007 examination and private medical reports.  The examiner who conducted the May 2007 examination was asked and provided an August 2010 supplemental medical statement.  The findings contained in that VA examination report as well as the supplemental VA medical statement are considered adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AMC has complied with the Board's November 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In support of his claim, the Veteran has provided several personal statements and had an opportunity to testify at the December 2008 Board hearing.  There is no indication of any further available evidence or information that has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

The Veteran seeks entitlement to service connection for bilateral tarsal tunnel syndrome, originally claimed as nerve damage, to include as secondary to service-connected plantar fasciitis. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral tarsal tunnel syndrome (originally claimed as nerve damage to the feet and legs).  
Although it remains unclear from the record whether the Veteran has a current diagnosis for his neurologic complaints involving his feet and legs, previous private medical records that reflect diagnoses of tarsal tunnel syndrome and sensory neuropathy.

The Veteran's service treatment records show manifestations of pes planus related to plantar fasciitis.  The most typical symptomatology was pain and a "burning" sensation in his feet when standing for prolonged periods of time.  He was accordingly granted service connection for this disability in January 1996. 

In August 2005, the Veteran was afforded a VA examination to evaluate the severity of his bilateral foot disability.  The examination report shows that the Veteran asserted that he was now experiencing nerve related disorders manifested by occasional burning and tingling in his feet.  It was noted that the Veteran had a medical history of diabetes mellitus, with good control.  The VA examiner observed that, despite the Veteran's complaints of continued foot pain, his feet were substantially normal and there was no evidence of neurologic abnormalities.   

The records from a private medical evaluation in February 2007 show that the Veteran complained of radiating pain from his feet to up his legs.  The private physician observed positive Tinel sign on the right and provided a diagnosis of tarsal tunnel syndrome/ plantar fasciitis.  

The Veteran was afforded a second VA examination in May 2007.  That examination report shows that the Veteran complained of numbness around the knees, although a neurological examination was normal.  There was no evidence of tenderness, swelling or pain with palpation to the posterior tibial nerve in the tarsal tunnel area.  Based on these observations, the VA examiner concluded that the Veteran's symptoms were not consistent with tarsal tunnel syndrome. 

In its November 2009 remand, the Board observed that the May 2007 VA examiner did not review the claims file in conjunction with providing the examination report.  As such, the Board remanded for a new VA examination that included a review of the claims folder.  Pursuant to the Board's November 2009 remand directives, the Veteran underwent a third VA examination in March 2010.  

The March 2010 VA examination report shows that the examiner reviewed the claims folder, including the previous May 2007 VA examination report and the private medical records.  The examiner noted that the Veteran's neurologic complaints of burning and tingling were mostly on the left by his history, but he did complaint of bilateral arch and heel pain.  Clinical examination revealed that the Veteran was neurologically intact.  He did not have a positive tinsel sign over the posterior tibial nerve or ankle areas.  The examiner observed that the Veteran's subjective complaints of burning up the leg did not follow the course of the posterior tibial nerve, and there was no indication of tibial nerve impairment.  There was evidence of mild flat feet.  The examiner ruled out a finding of tarsal tunnel syndrome and found that his current symptoms of burning and tingling sensations were not consistent with tarsal tunnel syndrome.  

VA also obtained an August 2010 supplemental medical statement from the VA examiner who conducted the May 2007 VA examination.  The VA examiner noted that he reviewed the findings from the previous VA and private evaluations, including the recent examination in 2010.  The examiner observed that at the time of both the 2007 and 2010 VA examination, the Veteran did not present with findings or symptoms suggestive of tarsal tunnel syndrome.  The examiner acknowledge that the private 2006 evaluation of tarsal tunnel syndrome was based on the complaints and symptoms presented at the time of that private evaluation, however, he concluded that such findings were not present at the time of the 2007 and 2010 VA examinations.  The VA examiner opined that the Veteran's subjective complaints of burning and tingling sensations were likely related to his plantar fasciitis and reflected a continuation of those complaints that he has voiced since his period of service.  In a September 2010 addendum, the VA examiner clarified that he had reviewed the entire claims folder in conjunction with his medical statement. 

The Board observes that a February 2010 VA treatment record shows objective evidence of decreased pinprick sensation over both feet.  The Veteran also received abnormal findings of decreased sensation on monofilament testing during a diabetic foot evaluation.  No diagnosed was provided at that time. 

Initially, the Board accepts the lay statements and testimony from the Veteran as credible evidence that he experiences symptoms of burning and tingling sensations and the VA and private medical records demonstrate the Veteran has sought treatment for such complaints.  However, the medical evidence of record discussed above also reflects that the Veteran's subjective complaints are symptoms of his service-connected pes planus with plantar fasciitis.  See Barr v. Nicholson, 21 Vet. App. 303  (Fed. Cir. 2007).  The August 2010 VA examiner opined that the Veteran's subjective complaints of burning and tingling sensations were likely related to his plantar fasciitis.  There is no medical opinion to the contrary.  

Here, the Veteran is currently receiving disability compensation for pes planus with plantar fasciitis, with subjective complaints of burning and tingling being a symptom thereof.  The diagnostic criteria under which the Veteran's bilateral foot disability is rated contemplates the Veteran's subjective complaints.  To otherwise grant service connection and assign a compensable rating for these symptoms would accordingly amount to impermissible pyramiding.  See 38 C.F.R. § 4.14.

In regard to any separate neurologic disorder, the Board notes that the Veteran does not contend (nor does the evidence of record support a finding) that his nerve disorder involving his feet and legs is directly due to service.  The evidence of record does not show any chronic neurologic impairment involving the feet or legs in service, at separation, or for many years afterward.  The report of the examination prior to separation shows the Veteran received a normal neurologic evaluation.  

The record shows that the Veteran did not first starting complaining of neurologic problems involving his feet until fifteen years after his separation from service.  See 38 C.F.R. § 38 C.F.R. § § 3.307, 3.309.  Additionally, the Veteran testified that the onset of his neurologic problems was in 1995.  The Board must note the lapse of many years between the Veteran's separation from service and the first treatment for the claimed disorder.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, there is no competent medical evidence linking any current neurologic disorder directly to service.  The Board finds that the evidence does not support a finding that the Veteran has any neurologic disorder that is directly related to service.  See 38 C.F.R. § 3.303

Turning back to the Veteran's specific contention in this matter - a claim of secondary service connection - the remaining question is whether the medical evidence is at least in equipoise as to, the Veteran's assertion that a neurologic disorder involving his feet and legs is related to his service connected pes planus with plantar fasciitis.  See 38 C.F.R. § 3.310.  Here, the Board finds that the weight of the medical evidence is against such a finding.  

Both of the 2010 VA examiners found that the Veteran's subjective complaints were not consistent with a diagnosis for of tarsal tunnel syndrome.  Instead, each examiner ruled out a diagnosis for a neurologic disorder based on the lack of objective findings during clinical examination.  Both VA examiners rendered this medical conclusion based a review of medical evidence which included the findings from the previous private medical reports.  There is no reason to doubt the adequacy of those VA examiners' medical conclusion.  

That being said, the Board does acknowledge medical findings that do support a diagnosis of tarsal tunnel syndrome and sensory neuropathy.  Regardless, there is no medical evidence that links any neurologic disorder to the Veteran's service connected pes planus with plantar fasciitis.  Rather, the evidence suggests that any neurologic impairment in the Veteran's lower extremities might be associated with his history of diabetes mellitus.  The findings of decreased neurologic sensation in the Veteran's feet were determined during a clinical diabetes foot evaluation.  See February 2010 VA treatment record. 

The Board has considered the Veteran's own assertions regarding a possible connection between any current neurologic disorder and bilateral foot disability.  
The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In this case, the question of medical nexus requires medical knowledge on the development of neurologic impairment and it is not capable of lay observation.  The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  In contrast, the two 2010 VA medical examiners have ruled out a diagnosis of tarsal tunnel syndrome and concluded that the Veteran's subjective complaints are merely manifestations of his service-connected pes planus with plantar fasciitis.   

In sum, the evidence of record demonstrates that the Veteran's subjective complaints of burning and tingling sensations are associated with his pes planus with plantar fasciitis, and the Veteran is service-connected for this disability.   Moreover, any other neurologic disorder involving the Veteran's lower extremities is not shown to be directly related to any period of the Veteran's service.  Additionally, the preponderance of the medical evidence of record is against a finding that any neurologic disorder is proximately due to his service-connected pes planus with plantar fasciitis.  See 38 C.F.R. § 3.310.  The Board finds that the preponderance of the medical evidence is against an award of service connection.   The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  


ORDER

Service connection for bilateral tarsal tunnel syndrome, originally claimed as nerve damage, is denied.



____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


